WOODSON, J.
— The material facts of this case are substantially the same as those in the case of State ex rel. Pacific Mutual Life Insurance Company v. Grimm, reported at page 135- of this report.
By agreement of parties the two cases were submitted together; and after a careful investigation of the facts and law of the case, we are satisfied that the conclusions reached in the Pacific Mutual case, decided at the present term, are correct and controlling in this. We, therefore, deny the peremptory writ of prohibition prayed for, and quash the preliminary rule heretofore issued.
All concur except Valliant, G. J., and Graves, J., who dissent in a separate opinion by the. latter.